DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 08/31/2020.
Claims 1 -20 are presented for examination.

Priority
ADS dated 11/13/2019 claims domestic priority to 62/760850 dated 11/13/2018.

Information Disclosure Statement
IDS dated 08/31/2020 has been reviewed. See attached.
Drawings
The drawings dated 11/13/2019 have been reviewed. They are accepted.

Specification
The abstract dated 11/13/2019 has 85 words, 6 lines and no legal phraseology. The abstract   is accepted. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

(1) Claims 1, 3, 6, 7, 11, 13, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brousmiche_2018 (Blockchain Energy Market Place Evaluation: an Agent-Based Approach, Published in: 2018 IEEE 9th Annual Information Technology, Electronics and Mobile Communication Conference (IEMCON)Ýate of Conference: 1-3 Nov. 2018, DOI: 10.1109/IEMCON.2018.8614924) in view of Haun_2019 (US 2019/0129724 A1).

Claim 1. Brousmiche_2018 makes obvious “A method for simulating operation of a system implementing a blockchain protocol (abstract: “… propose an agent-based simulation framework to experiment blockchain…”; page 321: “… agent based modeling allows simulation… the agent is adapted to a decentralized system architecture such as blockchain. In this paper we propose an agent-based framework for simulating…”; page 323 – 324 steps of the models behavior), the method comprising acts of: (A) executing aet of programmed instructions to simulate a change to a first aspect of the blockchain protocol, by modifying a value for a first parameter relating to the first aspect of the blockchain protocol, so as to produce data representing a state of the system after the simulated change  (page 3232-324: “… d) Smart Contracts: In our system we define two smart contracts. The Wallet contracts… The MarketPlace contract… the auctioneer who determines the market prices using a double auction mechanism at each market turn… MarketPlace Contract… Solidity… the proposals are stored in two tables, one for the bids and the other for the asks… the unitary price… these functions register the proposal and trigger an allocation if the current market turn should be cleared… the contract executes a double-auction allocation algorithm… find a critical point… once the critical point is found… all the proposals that have better prices than the crucial point trade at these prices…” NOTE: a bidding process occurs that determines a unitary price/critical point which is a parameter of the system and also a governance parameter of the blockchain protocol because it controls/organizes the auction ; and (B) executing the unitary set of programmed instructions to simulate a change to a second aspect of the blockchain protocol, by modifying a value for a second parameter relating to the second aspect of the blockchain protocol (page 3232-324: “… d) Smart Contracts: In our system we define two smart contracts. The Wallet contracts… The MarketPlace contract… the auctioneer who determines the market prices using a double auction mechanism at each market turn… 2) Wallet Contract: One Wallet is deployed and owned by each household agent, it holds the EC detained by the household. This contract also stores the results of the last proposal outcome…” NOTE: based on the auction outcome wallet contracts are updates with parameters based upon the outcome of the auction.); wherein the executing in the act (B) comprises using the data produced in the act (A) as input to the simulation of the change to the second aspect of the blockchain protocol (NOTE: This simulation modifies token values in various prosumer accounts in the blockchain ledger and this modification is a consequence of changing a unitary price parameter. Therefore ledger modifications (i.e., act (B)) uses data produced during brokering the contract (i.e., act (A)). It is noted that the claim recites “parameter relating to the first aspect” and “a value for a second parameter relating to the second aspect” which is very broad because the parameters need only merely “relate” to a first and second aspect of the blockchain. Anything “related” to the blockchain which is parameterized therefore reads on these limitations.).

Therefore: While Brousmiche_2018 teaches “a decentralized and turing-complete language, known as Solidity”; this does not explicitly state that the language is “unitary.”

Haun_2019; however, makes obvious “a unitary set of programming instructions to simulate” (abstract: “… model integrated descriptive architecture languages, such as Unified Modeling Language 

Brousmiche_2018 and Haun_2019 are analogous art because they are from the same field of endeavor called agent based simulations. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Brousmiche_2018 and Haun_2019.
The rationale for doing so would have been that Brousmiche_2018 teaches to perform an agent based simulation and Haun_2019 teaches to use a unified model language in a unifying framework to generate agent behavior in an agent based simulation. Therefore it would have been obvious to combine Brousmiche_2018 and Haun_2019 for the benefit of having a unified modeling language to simulate the agents to obtain the invention as specified in the claims.


Claim 17. The limitations of claim 17 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally, Haun_2019 makes obvious the further limitations of “at least one computer-readable storage medium having a unitary set of programmed instructions recorded thereon which, when executed, performs a method for simulating” (FIG. 10).

Claim 19. The limitations of claim 19 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally, Haun_2019 makes obvious the further limitations of “An apparatus, comprising: at least a computer storage medium, storing a unitary set of instructions for simulating operation of a system  protocol; and at least one computer processor, programmed via the unitary set of instructions to” (FIG. 10). Brousmiche_2018 further makes obvious “implementing a blockchain protocol” (tite: “Blockchain”).

Claim 11. Brousmiche_2018 and Haun_2019 make all the limitations of claim 1 obvious as outlined above. Also Brousmiche_2018 makes obvious “wherein the unitary set of programmed instructions executed in the acts (A) and (B) define an agent-based simulation (title: “… agent-based approach…”)

Claim 13. Brousmiche_2018 and Haun_2019 make all the limitations of claim 11 obvious as outlined above. Also Brousmiche_2018 makes obvious “wherein the agent-bases simulation enables each of a plurality of simulated agents to perform actions defined by a policy, and wherein the policy is rules-based, learned or dynamic” (page 323: “… the Wallet contracts represent the households… MarketPlace and Wallet smart contracts, implemented in Solidity [3]… deployed only once on the blockchain at the genesis of the blockchain… two public functions are proposed to enable agents registering their proposal… these functions register the proposal and trigger an allocation if the current market turn should be cleared. This market turn detection is done using the Solidity keyword now… Ethermint is cadenced at approximately 5 seconds… the interval between two turns is a system parameter given in the genesis code…” NOTE: the Wallet smart contacts, which represent the households, execute turns cadenced at 5 seconds governed by a parameter. This is a rule by which sets the policy of agents placing Bids, and Asks to 5 seonds. page 323: “… the contract executes a double-auction allocation algorithm. The details of the algorithm can be found in [13]. Basically, bids and asks are sorted in descending and ascending order respectively before being parsed to find a critical point where the demand volume meets the supply…” NOTE: an algorithmic execution of a double-auction allocation algorithm in which multiple agents place bids is a rule-based policy for executing the auction. Page 324: “… several possible scenarios will be tested with two parameters: the period and the proportion…” page 325: “… we assess  NOTE: this teaches that the household agents are operating as validator nodes according to Tendermint which uses the Etherium rules-based policy. page 325: “… the dynamic blockchain parameters are considered as input for this program…”).

Claim 6. Brousmiche_2018 and Haun_2019 make all the limitations of claim 1 obvious as outlined above. Also Brousmiche_2018 makes obvious “further comprising estimating an effect on at least one of  a throughput measure,  as a result of the simulated changes to the first and second aspect of the blockchain protocol” (page 325: “… we assess he performance of the Ethermint blockchain… to make this assessment, several parameters are studied and various performance indicators are considered… the number of transactions to be sent… the sent transaction consists of calling the method propose BID in the MarketPlace Contract… we start with analyzing the impact of both the number of transactions sent per second… the number of transactions validated per second (Blockchain performance)… it has been noticed that the number of transactions sent per second has an impact on the output of the blockchain…” Fig. 4 transaction throughput  NOTE: this is an alternative list and the references teaches a measure of throughput).

(2) Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Brousmiche_2018 in view of Haun_2019 in view of Melnyk_2018 (Byazntine Preferential Voting, March 7, 2018).

Claim 3. Brousmiche_2018 and Haun_2019 make all the limitations of claim 11 obvious as outlined above. While Broushmich_2018 teaches that the blockchain uses Tendermint consensus protocol that belong to the family of BFT (Byzantine Fault Tolerance) algorithms and inherits the capabilities of Etherium; this does not explicitly teach that the consensus protocol is a ranked voting mechanism.

Melnyk_2018; however, makes obvious “wherein the first aspect relates to a voting mechanism and the voting mechanism is a ranked voting mechanism” (page 1 – 2 section 2, Therorm 1 May’s Theorem “… the case of n voters voting on only two candidates C1 and C2… each voter (node) ranks the two candidates such that the preferred candidate (input value) is ranked first. A vote for a candidate C1 means the voter strictly prefers C1 to C2… for two candidates and any number of voters, the majority rule is the unique SCF that satisfies anonymity, neutrality and positive responsiveness. Interestingly, most known algorithms for binary Byzantine agreement indirectly expoloit the properties of May’s theorm…” NOTE: therefore a binary consensus process which is a two candidate majority rule process that reaches consensus on hashes is a ranked voting mechanism because a vote for one of the two options necessarily ranks that vote above the other candidate).

(2) Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brousmiche_2018 in view of Haun_2019 in view of Adelt_2018 ( Simulation of the Governance of Complex systems (SimCo): Basic Concepts and Experiments on Urban Transportation 3/31/2018).

Claim 7. Brousmiche_2018 and Haun_2019 make all the limitations of claim 6 obvious as outlined above. Also Brousmiche_2018 teaches a simulation framework architecture that has simulations outputs (Fig 1) and that data are provided based on simulation and the output is recorded (page 322). Also Brousmiche_2018 clearly illustrates graphical results (Table 3, Figures 4, 5, 6) and while graphical results of data output from simulation may be found to properly imply to one of ordinary skill in the art Brousmiche_2018 does not explicitly recite: “further comprising providing data indicative of the estimated effect to at least one user.”

Nevertheless; Adelt_2018 makes obvious “further comprising providing data indicative of the estimated effect to at least one user” (page 11/22 “output organization… pots in its graphical user interface….” Figure 3).

Brousmiche_2018 and Haun_2019 and Adelt_2018 are analogous art because they are from the same field of endeavor called agent based simulation. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Brousmiche_2018 and Adelt_2018
The rationale for doing so would have been that Broushmiche_2018 teaches to perform an agent based simulation and to analyze the results using a graph while Adelt_2018 teaches to have a graphical user interface that displays graphs and charts from an agent based simulation.Therefore it would have been obvious to combine Brousmiche_2018 and Adelt_2018 for the benefit of being able to display the simulation results to a user of the simulation in the same way as taought by ADelt_2018 to obtain the invention as specified in the claims.


Potentially Allowable Subject Matter
Claims 2, 4, 5, 8 – 10, 12, 14 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Closest Prior Art

Vinay_2018 (2018/0182029) teaches a system for analyzing risk which utilizes a commonly used metric known as the Gini coefficient. Vinay_2018; however, does not teaches to analyze risk of a blockchain protocol nor to simulate a blockchain protocol.

Gasassa_2014 (us 2014/0337971) teaches a governance system that uses simulations to explore variable parameter space and analyze the computing infrastructure policies using metrics; however, they focus on the governance of API interfaces on the distributed network rather than governance of the network protocol as claimed.

MacLeod_2020 (US 2020/0133744 A1 Filed Oct. 30, 2018) teaches a governance analysis platform which performs simulation to perform governance validation of decentralized computing systems where computer system may include a blockchain; however, the governance analysis platform validates whether or not the various API’s on the decentralized computer system are compliant. Therefore MacLeod_2020 does not teach a governance analysis platform which simulates changes to a blockchain protocol as claimed.

Haun_2019 (US 2019/0129724 A1 with priority date to May 22, 2018) teaches to perform agent based simulations using a unified modeling language which makes obvious the claimed unitary set of programmed instructions to simulate.

Bartoletti_2018 (Data Mining for detecting Bitcon Ponzi Schemes, University of Cagliari, Italy March 1 2018) teaches to evaluate risk on a Bitcoin blockchain by measuring inequalities of the transferred values with Gini coefficients. Bartoletti_2018; however, does not teach to simulate a blockchain, but Therefore Bartoletti_2018 does not teach to simulate changes to a blockchain protocol as claimed. 

Brousmiche_2018 (Blockchain Energy Market Place Evaluation: an Agent-Based Approach, Published in: 2018 IEEE 9th Annual Information Technology, Electronics and Mobile Communication Conference (IEMCON)Ýate of Conference: 1-3 Nov. 2018, DOI: 10.1109/IEMCON.2018.8614924) teaches to simulate a blockshain protocol using agents and smart contracts programed in Solidity. While this teaches to simulate a blockchain protocol the primary focus is on the negotiation of prices between prosumers via a smartcontract broker. This simulation does in fact modify token values in various prosumer accounts in the blockchain ledger and this modification a consequence of changing a unitary price parameter. Therefore ledger modifications (i.e., act (B)) uses data produced during brokering the contract (i.e., act (A)). It is noted that the claim recites “parameter relating to the first aspect” and “a value for a second parameter relating to the second aspect” which is very broad because the parameters need only merely “relate” to a first and second aspect of the blockchain. Anything “related” to the blockchain which is parameterized therefore reads on these limitations. Further; Brousmiche_2018 teaches an agent based simulation which is a programmed simulation; however, Broushmiche_2018 does not explicitly teach a “unitary set of programmed instructions: as claimed.

Calcaterra_2018 (On-chain Governance of Decentralized Autonomous Organization, Blockshain Organization using Semada, May 24, 2018) is clearly focused on the need to properly choose blockchain regulatory protocols in order to have an ideal decentralized protocol or rather a healthy DAO governance model. While Calcaterra_2018 clearly discusses various tradeoffs that must be considered with regard to various protocol parameters and does discuss the various standards for sharing wealth Calcaterra_2018 does not discuss measuring this aspect of the protocol using, for example, a Gini coefficient as claimed.

Rosenthal_2018 (DSHR’s Blog, Gini Coefficients of Cryptocurrencies, October 23, 2018) teaches to use the Gini coefficient as a measure of the degree of inequality in the context of blockchains.

Adelt_2018 (Simulation of the Governance of Complex Systems (SimCo): Basic Concepts and Experiments on Urban Transportation, 3/31/2018) teaches to perform an agent based simulation of the governance protocol to experiment with the governance scenarios. Adelt_2018 teaches the agents respond to changes in the protocol parameters. Adelt_2018; however, does not teach to simulate a blockchain as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN S COOK/Primary Examiner, Art Unit 2146